Motion to resettle order of this court dated December 20, 1935, so as to insert therein a provision permitting respondent to serve an amended complaint on the appellants herein granted, without determination that such amended complaint is sufficient. The order is resettled accordingly. The amended complaint is to be served within ten days from the entry of the order hereon. Lazansky, P. J., Johnston and Adel, JJ., concur; Hagarty and Davis, JJ., dissent and vote to deny the motion on the ground that to permit the service of an amended complaint would mean the violation of the majority decision made on the original appeal. [See ante, p. 719.]